JANVIER, J.,
dissenting. For two reasons I cannot concur in this decree:
First, because I think that the amount allowed is in excess of what is warranted by the facts and is considerably in excess of awards made in other cases for similar injuries; and
Second, because I believe that the judgment of a trial court on a question of amount in a tort action should neither be increased nor reduced, unless by a substantial amount.
A question of quantum is a question of fact. Loney v. High, 13 La. 271. The finding of a trial court on a question of fact should not be interfered with unless manifestly erroneous. Bobbs-Merrill Louisiana Digest, vol. IX, “Appeal,” sec. 625.
If a judgment for $4,135 is manifestly erroneous because excessive, then a reduction of only $500 is only a step in the right direction, and falls far short of entirely correcting the error. I believe that a total award of $2,500 for all expenses and losses and injuries would be proper.
I therefore respectfully dissent.